DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 12-25 are withdrawn.
3.  	Claims 1-10 are pending and presented for examination.

Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	Claims 1-10 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claims 1-10 limitation use the term “an edge node activation module” that is generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “an edge node activation module” or the generic placeholder are modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “an edge node activation module ” or the generic placeholder are not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the term “an edge node activation module” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the term “an edge node activation module” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the term “an edge node activation module” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the term “an edge node activation module” is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings 
4.	Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jamjoom et al. US 20160269482 (hereinafter, Jamjoom), in view of Rolf et al. US 20210126986 (hereinafter, Rolf).

6.	Regarding claim 1, Jamjoom discloses an edge cloud computing device comprising: an edge node activation module configured to: 
 	discover one or more other edge cloud computing devices based on a first set of parameters to establish a connection therebetween ([0047], [0052], [0069]-[0070], [0098]).
	Jamjoom does not disclose:
 	 provide a microservice runtime environment to execute one or more microservices associated with the connection established between one or more edge cloud computing devices.  
 	However, Rolf discloses:
 	 provide a microservice runtime environment to execute one or more microservices associated with the connection established between one or more edge cloud computing devices ([0040], [0051]-[0053], [0055], [0060], [0063]-[0067] and Fig. 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jamjoom to use provide a microservice runtime environment to execute one or more microservices associated with the connection established between one or more edge cloud computing devices as taught by Rolf. The motivation for doing so would have been in order to reduce latency in comparison to more centralized devices (Rolf, [0040]).

7.	Regarding claim 2, Jamjoom in view of Rolf disclose the edge cloud computing device of claim 1 as disclosed above. 
 	Jamjoom further discloses wherein the edge node activation module is configured to: discover an existence of the one or more edge cloud computing devices regardless of an operating system and/or network type associated with the one or more edge cloud computing devices; discover capabilities and behaviour associated with the one or more edge cloud computing devices; and discover the one or more microservices supported by the one or more edge cloud computing devices ([0047], [0052], [0098], [0100]-[0103]). See also Rolf ([0040], [0051]-[0053], [0055], [0060], [0063]-[0067] and Fig. 1).
 	
8.	Regarding claim 3, Jamjoom in view of Rolf disclose the edge cloud computing device of claim 1 as disclosed above. 
 	Jamjoom further discloses wherein the first set of parameters comprises: a user account associated with each of the one or more edge cloud computing devices, a network associated with the one or more edge cloud computing devices ([0056]).
	Jamjoom does not disclose:
 	a proximity of the one or more edge cloud computing devices.  
 	However, Rolf discloses:
 	a proximity of the one or more edge cloud computing devices ([0040] and Fig. 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jamjoom to use a proximity of the one or more edge cloud computing devices as taught by Rolf. The motivation for doing so would have been in order to reduce latency in comparison to more centralized devices (Rolf, [0040]).

9.	Regarding claim 4, Jamjoom in view of Rolf disclose the edge cloud computing device of claim 1 as disclosed above. 
 	Jamjoom further discloses wherein the edge node activation module is further configured to: dynamically form one or more clusters with the one or more edge cloud computing devices; and communicate with the one or more edge cloud computing devices at a microservice level either directly or through other edge cloud computing devices across the one or more clusters ([0065]-[0067], [0172]-[0173]). See also Rolf ([0040], [0051]-[0053], [0055], [0060], [0063]-[0067] and Fig. 1).

10.	Regarding claim 5, Jamjoom in view of Rolf disclose the edge cloud computing device of claim 1 as disclosed above. 
 	Jamjoom further discloses wherein the edge node activation module is further configured to connect with the discovered one or more edge cloud computing devices when the discovered one or more edge cloud computing devices chose to share data, services, and/or resources ([0047], [0052], [0069]-[0070]). See also Rolf 
([0040], [0051]-[0053], [0055], [0060], [0063]-[0067] and Fig. 1).
 	
11.	Regarding claim 6, Jamjoom in view of Rolf disclose the edge cloud computing device of claim 1 as disclosed above. 
 	Jamjoom further discloses wherein the edge node activation module is further configured to connect with the discovered one or more edge cloud computing devices when the discovered one or more edge cloud computing devices chose to share data, services, and/or resources  ([0057], [0082]-[0083]). See also Rolf 
([0040], [0051]-[0053], [0055], [0060], [0063]-[0067] and Fig. 1).
	
12.	Regarding claim 7, Jamjoom in view of Rolf disclose the edge cloud computing device of claim 1 as disclosed above. 
 	Jamjoom further  discloses wherein one or more API endpoints for each microservice are accessible from the one or more edge cloud computing devices in a cluster through an API gateway ([0084]). See also Rolf ([0040], [0051]-[0053], [0055], [0060], [0063]-[0067] and Fig. 1).

 13.	Regarding claim 8, Jamjoom in view of Rolf disclose the edge cloud computing device of claim 1 as disclosed above.  
 	Jamjoom does not disclose:
 	wherein the edge node activation module is further configured to provide flexible container capabilities based at least in part on the respective computing environments associated with the one or more edge cloud computing devices, wherein the respective computing environments run a container daemon to download, deploy, and operate the one or more microservices.  
 	However, Rolf discloses:
 	wherein the edge node activation module is further configured to provide flexible container capabilities based at least in part on the respective computing environments associated with the one or more edge cloud computing devices, wherein the respective computing environments run a container daemon to download, deploy, and operate the one or more microservices ([0040], [0051]-[0053], [0055], [0060], [0063]-[0067] and Fig. 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jamjoom to use wherein the edge node activation module is further configured to provide flexible container capabilities based at least in part on the respective computing environments associated with the one or more edge cloud computing devices, wherein the respective computing environments run a container daemon to download, deploy, and operate the one or more microservices as taught by Rolf. The motivation for doing so would have been in order to reduce latency in comparison to more centralized devices (Rolf, [0040]).

14.	Regarding claim 9, Jamjoom in view of Rolf disclose the edge cloud computing device of claim 1 as disclosed above. 
 	Jamjoom further discloses wherein the edge node activation module comprises a webserver embedded there within, wherein the webserver is configured to provide container management APIs using specific language based on an operating system associated with the edge cloud computing device ([0084], [0104]-[0106], [0113]). See also Rolf ([0040], [0051]-[0053], [0055], [0060], [0063]-[0067] and Fig. 1).

15.	Regarding claim 10, Jamjoom in view of Rolf disclose the edge cloud computing device of claim 1 as disclosed above. 
 	Jamjoom further discloses the edge cloud computing device is configured as one or more of: a PC, a set-top-box, a IoT gateway, a game console connected TV, a car infotainment system, a smart phone, a laptop, a smartwatch, a PDA, and combinations thereof ([0034]). See also Rolf ([0042]).

Conclusion

16.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864